Mr. Justice Leech delivered the opinion of the court: This is a case that comes under the Military and Naval Code of the State of Illinois. It appears from the statement of the claimant that William Lane, a resident of Rockford, Illinois, was in the employment of the Military and Naval Department of the State of Illinois under the supervision of Adjutant General, C. E. Black, and was injured at Camp Grant, Illinois, on August 5th, 1927. While employed as a lineman in the Electrical Division, the claimant was running a service to one of the tents used for a repair shop for motorcycles at Camp Grant and it was necessary to use a ladder to get to the top of the tent. This ladder was placed against one of the poles of the tent and while the claimant was on the ladder the stakes holding the guy ropes pulled out of the ground throwing the ladder and the claimant to the ground breaking the claimant’s arm just above the wrist. The break was set by Captain Stettauer, one of the army physicians at Camp Grant. It appears from the evidence that Adjutant General Black was notified of the accident and the statement of the claimant sets forth the fact that there is now due him $1,521.50. The Attorney General files his statement stating that the claimant has properly stated the facts and set out the law upon which his claim is based and on which the court can make an award. The Attorney General also says in his statement: “I, therefore, submit this claim to the court for its consideration for such' disposition as they care to make with a recommendation that if they make an award herein, it be allowed in the sum of $1,500.00.” We are of the opinion that an award should be made and, therefore, allow the claimant the total amount due him, $1,521.50.